IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                  April 15, 2008
                                No. 07-20407
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

EVER ALEXANDER AMAYA-ARIAS, also known as Ever Alexander Amaya,
also known as Ever Amaya-Arias

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:06-CR-404-1


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Ever Alexander Amaya-Arias (Amaya) appeals the 29-month sentence
imposed following his guilty plea conviction for illegal reentry following
deportation after a felony conviction. Amaya argues that the district court erred
in treating two of his prior convictions as separate offenses when calculating his
criminal history score under U.S.S.G. § 4A1.2(a)(2). Because Amaya did not




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 07-20407

object in the district court, review is for plain error. See United States v.
Garcia-Rodriguez, 415 F.3d 452, 454 (5th Cir. 2005).
      Amaya contends that the offenses at issue were related because he was
sentenced for these two offenses on the same day, albeit under different cause
numbers. When sentences for factually distinct offenses are imposed “on the
same day and/or in the same proceeding,” those offenses are not considered
related under § 4A1.2. United States v. Huskey, 137 F.3d 283, 288 (5th Cir.
1998).   The district court did not commit error, plain or otherwise, in
determining that Amaya’s convictions were unrelated for the purpose of
calculating his criminal history.
      AFFIRMED.




                                         2